DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 and 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (pub # 20120208514) in view of Yang et al (pub # 20170192730).

Consider claims 1 and 10. Park et al teaches An operating method of a display device, the operating method comprising: 
detecting, through at least one sensor, at least one sensing value corresponding to the at least one sensor; (Fig. 2 and paragraphs 0052 and 0053, sensing unit 150 of display 100, the control unit 160 may sense the touch of the mobile terminal 200 for transmission/reception of data or detect a location/direction where the mobile terminal 200 is touched, by using the measured value of a sensor included in the sensing unit 150). 
identifying a touch area on the display device that is touched by a mobile device, based on the at least one sensing value; (paragraph 0053, the control unit 160 may sense the touch of the mobile terminal 200 for transmission/reception of data or detect a location/direction where the mobile terminal 200 is touched). 
and performing, by the display device, a function corresponding to the identified touch area,  (paragraphs 0115-0117, after determining the location and orientation where the mobile device contacts the display the function of transmitting and receiving data is performed).
Park et al does not specifically disclose receiving status information about an operation that is being executed by the mobile device, from the mobile device; based on the received status information.  However Yang et al in at least Fig. 5C and paragraph 0247 discloses a mobile device 540 communicating with a tablet computer 512, wherein the tablet computer may obtain additional information, such as usage information, thus status information.  Therefore it would have been obvious to one of ordinary skill in the art to modify Park et al to transmit status information to the display device as disclosed by Yang et al in order to improve the system by allowing the display to know a current status of the mobile device contacting it.  

Consider claims 3 and 12. Park et al further teaches The operating method of claim 1, wherein the function comprises at least one of: a function of executing an application executed by the mobile device at a time the display device is touched by the mobile device; 2PRELIMINARY AMENDMENTAttorney Docket No.: Q256114 Appln. No.: 17/014,553 a function of displaying a screen displayed on the mobile device at the time the display device is touched by the mobile device, as a multi-screen; or a function of mirroring the screen displayed on the mobile device at the time the display device is touched by the mobile device.  (See at least Fig. 10 and paragraph 0145, image C1 is transferred from the mobile device to the location on the display where the mobile device contacts it). 

(paragraph 0203 the mobile terminal 200 may determine the orientation as the front when an output value of the magnetometer indicates 108 degrees or more).

Consider claims 5 and 14. Park et al further teaches The operating method of claim 1, further comprising: comparing the at least one sensing value with a sensing value of the mobile device that is received from the mobile device, to determine whether the display device is touched by the mobile device.  (paragraph 0213, The display device 100 may receive a specific value of the gyroscope sensor, included in the mobile terminal 200, from the mobile terminal 200 and compare the received value with a measurement value of the internal gyroscope sensor to detect the orientation of the mobile terminal 200.)

Consider claims 6 and 15. Park et al further teaches The operating method of claim 1, wherein the at least one sensor is one of a plurality of sensors provided at the display device and configured to provide a plurality of sensing values, and the identifying the touch area further comprises: comparing the plurality of sensing values corresponding to the plurality of sensors with each other; identifying the at least one sensor as a sensor among the plurality of sensors that is located closest to a point on the display device that is touched by the mobile device, based on the comparing; and identifying  (paragraphs 0110-0112, the touch panel may include a plurality of touch sensors for sensing the touch and touch location of the object, and the touch sensors may sense a touch in a resistive touch scheme, a light sensing touch scheme, or a capacitive touch scheme.   For example, a capacitive touch panel may sense the change of a capacitance that is formed by a conductive sensing pattern and another ambient sensing pattern or a ground electrode when touched by a user's finger or an object, and thus converts a touch location into an electric signal. In this case, the display device 100 may sense the touch and touch location of the mobile terminal with the touch panel included in the display unit 180.).

Consider claims 7 and 16. Park et al further teaches The operating method of claim 1, further comprising: requesting identification information of the mobile device; receiving the identification information of the mobile device; and 3PRELIMINARY AMENDMENTAttorney Docket No.: Q256114 Appln. No.: 17/014,553 identifying whether the mobile device has been previously registered with the display device, based on the identification information.  (paragraphs 0181 and 0182 discloses an identification and registration process for the mobile device).

Consider claims 8 and 17. Park et al further teaches The operating method of claim 1, further comprising: setting, in advance, the function corresponding to the touch area, based on a user input.  (Fig. 13 and paragraph 0151 where contact information that the user previously entered into the phone is transmitted to the display where the mobile phone contacts the display).

Consider claim 19. Park et al further teaches A non-transitory computer-readable recording medium storing a program which, when executed by a computer, causes the computer to execute the operating method of claim 1. (paragraphs 0269 and 0270).


Claims 2, 9, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (pub # 20120208514) in view of Yang et al (pub # 20170192730) in view of Yoo (pub #20140181739).

Consider claims 2 and 11. Park et al in view of Yang et al does not specifically disclose The operating method of claim 1, further comprising: identifying a number of times the display device is touched by the mobile device, based on the at least one sensing value, wherein the performing the function further comprises performing a preset function corresponding to the number of times the display device is touched, among a plurality of preset functions which are determined in advance in correspondence to a number of times the display device is touched by the mobile device.  However Yoo in at least paragraph 0077 discloses a method of performing different functions on a touch screen based on the number of times it is touched.  Paragraph 0077 specifically discloses method of performing a magnification or reduction function on an object on the screen based on whether a size adjustment bar is touched an even number of times or an odd 

Consider claims 9 and 18. Park et al in view of Yang et al does not specifically disclose The operating method of claim 1, further comprising: setting, in advance, a plurality of functions corresponding to a number of times the touch area is touched, based on a user input, wherein the function is one of the plurality of functions.  However Yoo in at least paragraph 0077 discloses a method of performing different functions on a touch screen based on the number of times it is touched.  Paragraph 0077 specifically discloses method of performing a magnification or reduction function on an object on the screen based on whether a size adjustment bar is touched an even number of times or an odd number of times.  Therefore it would have been obvious to one of ordinary skill in the art combine the method of performing a predetermined function based on the number of times a screen is touched as disclosed by Yoo with the system and method of Park et al in view of Yang et al in order to improve the user experience by enhancing the functionality of the device.  


Allowable Subject Matter
Claim 20 is allowed.

Consider independent claim 20. Park et al teaches A display device configured to pair with a mobile device, (abstract).  the display device comprising: 
a display; (Fig. 6, display 100).
a plurality of sensors configured to provide a plurality of sensing values, respectively; 
a memory configured to store at least one instruction; (paragraph 0052).
and a processor configured to execute the at least one instruction to: 
However Park et la nor any of the other prior art of record teaches or renders obvious
identify at least one sensing value of the display device being equal to or greater than a first threshold; receive, from the mobile device, an information corresponding to a determination that a sensing value which is sensed by the mobile device being equal to or greater than a second threshold; based on the information received from the mobile device, identify the display device being touched by the mobile device; 
control to establish communication with the mobile device;  identify a touch area on the display device that is touched by the mobile device, based on comparing the plurality of sensing values of the display device, receive, from the mobile device, status information about an operation that is being executed by the mobile device; and based on the received status information control the display device to perform a function that corresponds to the identified touch area. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624